Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 1 of 9




                 EXHIBIT A
         Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 2 of 9



Begin forwarded message:

From: "Toronto, Passport" <TorontoPassport@state.gov>
Subject: Re: Request for Info Re. US Federal Court trial video testimony (ns)
Date: October 15, 2020 at 5:00:30 AM PDT
To: CLDC iMac27 <cldc.intern@icloud.com>

Hello,

Thank you for your inquiry.

We are unable to offer this kind of service at U.S. Consulate in Toronto.

Regards,
American Citizen Services (ns)


From: CLDC iMac27 <cldc.intern@icloud.com>
Sent: Wednesday, October 14, 2020 5:22 PM
To: Toronto, Passport <TorontoPassport@state.gov>
Subject: Request for Info Re. US Federal Court trial video testimony

To whom it may concern: I am writing seeking information about whether or how I can schedule
video trial testimony for a Canadian citizen living in Toronto. The US District Court Judge for the
Southern District of NY advised that during COVID-19, a witness that cannot travel to the US to
testify at a criminal trial, can go to a US Consulate office and appear via videoconference instead.

Is that something the Consulate office is offering? If so, could I be put in contact with the person
or Department within the Consulate in charge of making those arrangements?

Thank you in advance for your time. The trial commences on Nov. 4th, 2020 but the Court wants
this information known as soon as possible.
Best,
Angelica
________________________
Angelica Muñoz (she/her)
Administrative Associate
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, Oregon 97401
https://cldc.org
Email: angelica@cldc.org
         Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 3 of 9



Begin forwarded message:

From: "Toronto, Passport" <TorontoPassport@state.gov>
Subject: Re: Request for Info Re. US Federal Court trial video testimony (af)
Date: October 15, 2020 at 5:22:05 AM PDT
To: "angelica@cldc.org" <angelica@cldc.org>

Good morning,

The U.S. Consulate General Toronto does not usually serve as a witness for
trial video testimony and our facilities are not made to accommodate such requests. We
suggest that you review the guidance available on travel.state.gov regarding Canada-specific
judicial assistance. Someone seeking to depose a willing witness in Canada may make their
own arrangements and save the consular fees.


https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/Canada.html

  Canada Judicial Assistance Information - Travel
  U.S. Embassy Ottawa. 490 Sussex Drive Ottawa, Ontario, K1N 1G8 Canada Telephone: +(613) 688-
  5335 Emergency After-Hours Telephone: +(613) 238-5335 Fax: +(613) 688-3082
  Email: OttawaACS@state.gov The Ottawa consular district includes the counties of Kingston,
  Lanark, Leeds, Prescott, Refrew, Russell, and Stormont in Eastern Ontario, and those parts of the
  Québec regions of Outaouais and Abitibi ...
  travel.state.gov


Regards,
Consulate General of the United States of America
American Citizen Services/af
Toronto, Canada



From: Angelica Muñoz
Sent: Wednesday, October 14, 2020 3:28 PM
To: Ottawa, ACS
Subject: Request for Info Re. US Federal Court trial video testimony

To whom it may concern: I am writing seeking information about whether or how I can schedule
video trial testimony for a Canadian citizen living in Toronto. The US District Court Judge for the
Southern District of NY advised that during COVID, a witness that cannot travel to the US to testify
at a criminal trial can go to a US embassy office and appear via videoconference instead.
           Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 4 of 9




Is that something the Embassy office is offering? If so, could I be put in contact with the person or
Department within the Embassy in charge of making those arrangements?

Thank you in advance for your time. The trial commences on Nov. 4th, 2020 but the Court wants
this information known as soon as possible.
Best,
Angelica
________________________
Angelica Muñoz (she/her)
Administrative Associate
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, Oregon 97401
https://cldc.org
Email: angelica@cldc.org




Begin forwarded message:

From: Vancouver_PA <Vancouver_PA@state.gov>
Subject: FW: Request for Info Re. US Federal Court trial video testimony
Date: October 15, 2020 at 11:16:35 AM PDT
To: "cldc.intern@icloud.com" <cldc.intern@icloud.com>

Please see response provided below.

Sincerely,


                                      SENSITIVE BUT UNCLASSIFIED
From: Vancouver, ACS Department <vancouveracs@state.gov>
Sent: Thursday, October 15, 2020 11:06 AM
To: Vancouver_PA <Vancouver_PA@state.gov>
Subject: RE: Request for Info Re. US Federal Court trial video testimony

Hello,

We don’t do this in Canada but here is some info on the State Department Website:

https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/Canada.html

Regards,

The American Citizens Services Unit
U.S. Consulate General Vancouver
        Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 5 of 9




/JH


                                    SENSITIVE BUT UNCLASSIFIED
From: Vancouver_PA <Vancouver_PA@state.gov>
Sent: Thursday, October 15, 2020 9:32 AM
To: Vancouver, ACS Department <vancouveracs@state.gov>
Subject: FW: Request for Info Re. US Federal Court trial video testimony

Good morning! Is this something your department would address and can answer, or is there another
department that would handle these types of requests? If it is not your department, would you please
provide me with an updated point of contact.

Thank you,
Vancouver_PA@state.gov


                                    SENSITIVE BUT UNCLASSIFIED
From: CLDC iMac27 <cldc.intern@icloud.com>
Sent: Wednesday, October 14, 2020 2:24 PM
To: Vancouver_PA <Vancouver_PA@state.gov>
Subject: Request for Info Re. US Federal Court trial video testimony

To whom it may concern: I am writing seeking information about whether or how I can
schedule video trial testimony for a Canadian citizen living near Vancouver. The US District
Court Judge for the Southern District of NY advised that during COVID-19, a witness that
cannot travel to the US to testify at a criminal trial, can go to a US Consulate office and appear
via videoconference instead.

Is that something the Consulate office is offering? If so, could I be put in contact with the
person or Department within the Consulate in charge of making those arrangements?

Thank you in advance for your time. The trial commences on Nov. 4th, 2020 but the Court
wants this information known as soon as possible.
Best,
Angelica
________________________
Angelica Muñoz (she/her)
Administrative Associate
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, Oregon 97401
https://cldc.org
Email: angelica@cldc.org
         Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 6 of 9




Begin forwarded message:

From: BarcelonaACS <BarcelonaACS@state.gov>
Subject: Re: Solicitud de información Re. Testimonio en video del juicio del
Tribunal Federal de EE. UU./ Request for Info Re. US Federal Court trial video
testimony
Date: October 13, 2020 at 12:26:39 AM PDT
To: Angelica Muñoz <angelica@cldc.org>
Cc: "Gordon, Benjamin D" <GordonBD@state.gov>

Good morning -

While this is a service that we can generally offer, we are unable to offer it at this time. Due
to reduced staffing and social distancing measures implemented to help combat the COVID-19
epidemic, the Consulate General is prioritizing emergency citizenship services to assist U.S.
citizens to return home. As the health situation improves we will be able to offer this service at
some point in the future, but we are unable to predict when this may be. The point of contact for
arranging these services will be Vice Consul Benjamin Gordon. You may reach him
at gordonbd@state.gov. Please cc this address as well in correspondence.

Best,

Ben Gordon
Consular Section
Consulate General of the United States of America
Pg. Reina Elisenda de Montcada, 23 | 08034 Barcelona
Web Site: https://es.usembassy.gov/embassy-consulates/barcelona/
Email: BarcelonaACS@state.gov
Tel.: (34)(93) 280 2227

Want to VOTE from overseas? It’s easy! Go to www.FVAP.gov for everything you need to register and receive
your ballot!

U.S. travelers or residents abroad are encouraged to register
at Smart Traveler Enrollment Program http://step.state.gov/step/
This is a free service that helps U.S. citizens to keep in touch with the nearest U.S. Embassy or Consulate.




From: Angelica Muñoz <angelica@cldc.org>
Sent: Thursday, October 8, 2020 9:44 PM
To: BarcelonaACS <BarcelonaACS@state.gov>
Subject: Solicitud de información Re. Testimonio en video del juicio del Tribunal Federal de EE. UU./
Request for Info Re. US Federal Court trial video testimony

Para quien pueda interesar: Estoy escribiendo en busca de información acerca de si o cómo mi
despacho de abogados puede programar testimonio en el juicio de vídeo para una vida
residente en España en la Embajada de Estados Unidos en Barcelona. El juez de la Corte de
        Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 7 of 9




Distrito para el Distrito Sur de Nueva York informó que durante COVID19, un testigo que no
puede viajar a los EE.UU. para declarar en un juicio penal puede ir a una oficina de la embajada
de Estados Unidos y aparecerá a través de videoconferencia en su lugar.

¿Es eso algo que ofrece la oficina de Barcelona? Si es así, ¿me podrían poner en contacto con la
persona a cargo de hacer esos arreglos?

Gracias de antemano por su tiempo. El juicio comienza el 4 de noviembre de 2020, pero la Corte
quiere que se conozca esta información lo antes posible.
Mejor,
Angélica
----------------
To whom it may concern: I am writing seeking information about whether or how my law office
can schedule video trial testimony for a resident living in Spain at the US Embassy in
Barcelona. The US District Court Judge for the Southern District of NY advised that during
COVID19, a witness that cannot travel to the US to testify at a criminal trial can go to a US embassy
office and appear via videoconference instead.

Is that something the Barcelona office is offering? If so, could I be put in contact with the person
in charge of making those arrangements?

Thank you in advance for your time. The trial commences on Nov. 4th 2020, but the Court wants
this information known as soon as possible.
Best,
Angelica
________________________
Angelica Muñoz (she/her)
Administrative Associate
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, Oregon 97401
https://cldc.org
Email: angelica@cldc.org
Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 8 of 9




                 EXHIBIT B
Case 1:19-cr-00561-LAP Document 180-1 Filed 10/18/20 Page 9 of 9
